DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s remarks filed September 2, 2021.  Claims 1-16 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shiino et al. (US 20100152971 A1) in view of Horii et al. (US 2011/0000738 A1).
Regarding claim 1, Shiino teaches
A power steering device comprising: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]
a steering mechanism having an input shaft that rotates according to a steering operation of a 5steering wheel, an output shaft that is connected to the input shaft through a torsion bar and a transmission mechanism that transmits rotation of the output shaft to steered wheels; [Shiino teaches a steering column assembly (i.e. steering mechanism), steering shaft 3a (input shaft), steering column 3b (output shaft) as in [0035] The steering column assembly is connected to the pinion shaft 5 so that the steering shaft 3a and the pinion shaft 5 can rotate together with each other. As shown in FIG. 2, this steering column assembly has a steering shaft 3a connected to the steering wheel 1 and a steering column 3b rotatable relative to the steering shaft 3a. The steering shaft 3a and the steering column 3b are coupled together via a torsion bar.]
a power cylinder having a pair of hydraulic chambers 10that are divided by a piston and [Shiino teaches power cylinder 15, a pair of hydraulic pressure chambers P1 and P2, and piston 15b as in [0024] The second steering mechanism 8 has a power cylinder 15 disposed on the rack shaft 4 and provided with a pair of hydraulic pressure chambers P1 and P2, a reversible oil pump 17 having a pair of discharge ports 17a and 17b connected to the hydraulic pressure chambers P1 and P2 via pipe lines 16a and 16b, respectively, …In the first embodiment, the power cylinder 15 has a cylindrical cylinder tube 15a fitted around an outer periphery of the rack shaft 4 and a piston 15b ...]
a torque sensor detecting a steering torque of the steering mechanism; [Shiino teaches [0021] The torque sensor 6 detects the direction and magnitude of torque (steering force) applied to the steering wheel 1.]
a rotary valve selectively supplying working fluid 15that is supplied from a pump provided outside the steering mechanism to the pair of hydraulic chambers of the power cylinder according to relative rotation between the input shaft and the output shaft; [Shiino teaches [0049] A steering control apparatus of the fifth embodiment is structurally similar to that of the first embodiment, except that: the oil pump 17 is a one-way pump rather than a two-way pump; and the switching unit is a rotary valve 23 capable of selectively switching the hydraulic oil supply from the oil pump 17 to the hydraulic pressure chamber P1, P2 as shown in FIG. 5.] 
20an electric motor providing a steering force to the input shaft; [Shiino teaches first pinion shaft (i.e. input shaft) and electronic motor as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft. ]
[Shiino teaches CPU as in [0068]...The motor command calculation circuits 35b and 35d are comprised of main CPUs (central processing units)....] and 
a torque command signal operating section provided 25in the control unit, the torque command signal operating section configured to calculate a torque command signal for driving and controlling steering assist on the basis of the steering torque and a vehicle speed and when the vehicle- 47 - speed is a predetermined vehicle speed or greater, set the torque command signal to 0.  [Shiino teaches using detection unit 60 (i.e. control unit and operating section) to detect vehicle traveling speed, as in [0022] The vehicle driving condition detection unit 60 includes a vehicle speed sensor etc. and detects information about the vehicle driving condition such as vehicle traveling speed.; and further teaches using predetermined vehicle speed value to separate high-speed from low-speed and stop applying steering force (i.e. setting the steering torque to zero), as in [0028] On the other hand, the second steering force control unit 19 receives the information from the first steering force control unit 14 including the detection signals of the torque sensor 6 and the vehicle driving condition detection unit 60 and the motor drive signal of the first steering force control unit 14, and then, judges whether the vehicle requires an additional steering assist force other than the steering assist force applied by the first steering mechanism 7 based on the information from the first steering force control unit 14. When the vehicle is judged as requiring the additional steering assist force, the second steering force control unit 19 calculates an appropriate additional steering assist force based on the information from the first steering force control unit 14 and generates a motor drive signal to control a driving state of the second steering force generation motor 18 (i.e. the steering assist force applied by the second steering mechanism 8) according to the calculation result. Namely, the second steering mechanism 8 is not always actuated in response to the driver's steering operation in a state where the first steering mechanism 8 is functioning properly. The second steering mechanism 8 is stopped when the vehicle does not require a large steering assist e.g. during high-speed driving and is operated as an auxiliary steering assist unit when the vehicle requires a large steering assist e.g. during low-speed driving.]
Shiino et al. does not expressly teach, however, as Horii et al. teaches, that the steering assist that is reduced to zero, as the vehicle speed increases, is provided by the electric motor to the input shaft (Horii et al., at least Fig. 1, electric motor 7; para. [0062], “The electric motor 7 generates auxiliary torque based on three-phase currents Iu, Iv, and Iw, and transmits the generated auxiliary torque to the pinion 4A and to the rack shaft 8 through the torque transmitting means 6. As a result, the steering wheel torque of the driver is reduced. The control device 10 generates a PWM drive voltage which is a rectangular-wave voltage based on the torque signal T, on the vehicle-speed signal Vs, and on an angular signal .theta., applies the generated PWM drive voltage to the electric motor 7, and allows the three-phase currents Iu, Iv, and Iw to flow.”; and para. [0077], “FIG. 3 is a diagram showing an operation of the switch 33 in FIG. 2. The switch 33 is a variable controller, does not change the amplitude of the synchronous triangular-wave voltage Vm when the vehicle-speed signal Vs is equal to a speed threshold Vs1 [km/h] or slower, and sets the amplitude value of the synchronous triangular-wave voltage Vm to zero when the vehicle-speed signal Vs exceeds the speed threshold Vs1. The switch 33 outputs the synchronous triangular-wave voltage Vm to the three-phase adder 32.”).  It would have been obvious to incorporate the teaching of Horii et al. into the system of Shiino et al. for the purpose of providing an alternative steering assist .


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiino et al. in view of Horii et al., as applied to claim 1 above, and further in view of Ozaki (US 2005/0007052 A1). 
Regarding claim 2:
The power steering device as claimed in claim 1, 5wherein: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]  
Shiino et al. does not explicitly teach, where Ozaki teaches, the control unit has a steering velocity signal receiving section configured to receive a signal of a steering velocity, and the torque command signal operating section is 10configured to, when the steering velocity is equal to or greater than a predetermined value, correct the torque command signal so as to increase (Ozaki, at least Fig. 2 and para [0041]).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino et al. with the teachings of Ozaki by taking into account how to detect steering velocity and increase steering torque when steering velocity is equal to or greater than a predetermined value.  The benefits is to correct steering torque when the speed is equal to or greater than a predetermined value so as to provide better steering power and better handling of the vehicle. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shiino et al. in view of Horii et al., as applied to claim 1 above, and further in view of Kurishige et al. (US 2010/0235047 A1). 
Regarding claim 3,
Shiino et al. do not explicitly teach, where Kurishige et al. teaches, the control unit has a phase lead signal generating section configured to generate a phase lead signal obtained by advancing a phase of the steering torque or the torque command signal, and  20the torque command signal operating section is configured to correct the torque command signal so as to increase on the basis of the phase lead signal (Kurishige et al., at least Fig. 3 and para. [0022]).  Regarding claim 4, Kurishige et al. teaches a filter (para. [0022]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino with the teachings of Kurishige et al. by taking into account how to generate a phase lead signal obtained by advancing a phase of the steering torque or the torque command signal, and to 20correct the torque command signal so as to increase the phase lead signal.  The benefits is to compensate the steering torque to provide better steering power and better handling of the vehicle. 

Claim 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiino further in view of Tamaizumi (US 20080033613 A1, hereafter referred to as Tamaizumi). 
Regarding claim 5
The power steering device as claimed in claim 1, 30wherein: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]  
Shiino does not explicitly teach, - 48 – 
the control unit has a phase lead signal generating section configured to generate a phase lead signal obtained by advancing a phase of the steering torque or the torque command signal, a torque command signal 5limiter section configured to provide an upper limit value for the torque command signal and a phase lead signal limiter section configured to provide an upper limit value for the phase lead signal.
Tamaizumi, however, teaches 
the control unit has a phase lead signal generating section configured to generate a phase lead signal obtained by advancing a phase of the steering torque or the torque command signal, a torque command signal 5limiter section configured to provide an upper limit value for the torque command signal and a phase lead signal limiter section configured to provide an upper limit value for the phase lead signal.  [Tamaizumi teaches generating a phase lead signal by advancing a phase of steering torque or torque, as in [0018] … determining the assist gradient corresponding to the detected steering torque, a low-pass filter for removing a high-frequency component from an output signal of the torque sensor, assist gradient response phase lead compensation means for advancing phase of the output signal of the torque sensor that passes through the low-pass filter according to decrease of the assist gradient,]; and further teaches an assist gradient that is a rate of change of the basic assist torque to the steering torque, and setting an upper limit value of assist gradient (i.e. the torque command), as in [0024] In the present invention, it is preferred that an upper limit value is set for the assist gradient that varies according to variation of the steering torque, and the correspondence relationship between the steering torque and the basic assist torque is set such that the set upper limit value of the assist gradient varies according to variation of vehicle velocity, in which there are provided means for detecting the vehicle velocity, means for determining the set upper limit value of the assist gradient at the detected vehicle velocity, a low-pass filter for removing a high-frequency component from an output signal of the torque sensor, and assist gradient response phase compensation means for performing phase lead-lag compensation for the output signal of the torque sensor that passes through the low-pass filter …]
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino with the teachings of Tamaizumi by taking into account how to generate a phase lead of the steering torque or the torque command signal to provide an upper limit value for the phase lead signal.  The benefit is to provide better steering effect and better handling of the vehicle.

10Regarding claim 6
The power steering device as claimed in claim 5, wherein: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]  
Shiino does not explicitly teach, 
the upper limit value for the phase lead signal is set to be equal to or greater than the upper limit value for the torque command signal.  
Tamaizumi, however, teaches 
the upper limit value for the phase lead signal is set to be equal to or greater than the upper limit value for the torque command signal.  [Tamaizumi teaches an assist gradient that is a rate of change of the basic assist torque to the steering torque, and setting an upper limit value of assist gradient (i.e. the torque command), as in [0024] In the present invention, it is preferred that an upper limit value is set for the assist gradient that varies according to variation of the steering torque, and the correspondence relationship between the steering torque and the basic assist torque is set such that the set upper limit value of the assist gradient varies according to variation of vehicle velocity, in which there are provided means for detecting the vehicle velocity, means for determining the set upper limit value of the assist gradient at the detected vehicle velocity, a low-pass filter for removing a high-frequency component from an output signal of the torque sensor, and assist gradient response phase compensation means for performing phase lead-lag compensation for the output signal of the torque sensor that passes through the low-pass filter in such a manner that a frequency of an end point of the phase lead ...]
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino with the teachings of Tamaizumi by taking into account how to set the upper limit value for the phase lead signal to be equal to or greater than the upper limit value for the torque command signal.  The benefit is to provide better steering power and better handling of the vehicle. 

Regarding claim 7
The power steering device as claimed in claim 6, wherein: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]  
Shiino does not explicitly teach, 
the torque command signal limiter section is configured to variably control the upper limit 20value for the torque command signal according to the vehicle speed, and 
 
Tamaizumi, however, teaches 
the torque command signal limiter section is configured to variably control the upper limit 20value for the torque command signal according to the vehicle speed, [Tamaizumi teaches an assist gradient that is a rate of change of the basic assist torque to the steering torque, and setting an upper limit value of assist gradient (i.e. the torque command), as in [0024] In the present invention, it is preferred that an upper limit value is set for the assist gradient that varies according to variation of the steering torque, and the correspondence relationship between the steering torque and the basic assist torque is set such that the set upper limit value of the assist gradient varies according to variation of vehicle velocity, in which there are provided means for detecting the vehicle velocity, means for determining the set upper limit value of the assist gradient at the detected vehicle velocity, a low-pass filter for removing a high-frequency component from an output signal of the torque sensor, and assist gradient response phase compensation means for performing phase lead-lag compensation for the output signal of the torque sensor that passes through the low-pass filter in such a manner that a frequency of an end point of the phase lead...] and 
the phase lead signal limiter section is configured to variably control the upper limit value for the phase lead signal according to the vehicle speed. [Tamaizumi teaches an assist gradient that is a rate of change of the basic assist torque to the steering torque, and setting an upper limit value of assist gradient (i.e. the torque command), as in [0024] In the present invention, it is preferred that an upper limit value is set for the assist gradient that varies according to variation of the steering torque, and the correspondence relationship between the steering torque and the basic assist torque is set such that the set upper limit value of the assist gradient varies according to variation of vehicle velocity, in which there are provided means for detecting the vehicle velocity, means for determining the set upper limit value of the assist gradient at the detected vehicle velocity, a low-pass filter for removing a high-frequency component from an output signal of the torque sensor, and assist gradient response phase compensation means for performing phase lead-lag compensation for the output signal of the torque sensor that passes through the low-pass filter in such a manner that a frequency of an end point of the phase lead …] 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino with the teachings of Tamaizumi by taking into account how to configure the upper limit 20value for the torque according to the vehicle speed and configure the phase lead signal limiter section to control the upper limit value for the phase lead signal according to the vehicle speed.  The benefit is to provide better steering power and better handling of the vehicle. 

Regarding claim 8
The power steering device as claimed in claim 5, wherein: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]  
Shiino does not explicitly teach, 
the control unit has a motor command signal limiter section configured to provide an upper limit value 30 of a motor command signal that is a signal obtained - 49 - by adding a signal passing through the phase lead signal limiter section to a signal passing through the torque 
Tamaizumi, however, teaches 
the control unit has a motor command signal limiter section configured to provide an upper limit value of a motor command signal that is a signal obtained - 49 - by adding a signal passing through the phase lead signal limiter section to a signal passing through the torque command signal limiter section.  [Tamaizumi teaches provide an upper limit value of "assist gradient" (i.e. motor command) as in [0024] In the present invention, it is preferred that an upper limit value is set for the assist gradient that varies according to variation of the steering torque, and the correspondence relationship between the steering torque and the basic assist torque is set such that the set upper limit value of the assist gradient varies according to variation of vehicle velocity, in which there are provided means for detecting the vehicle velocity, means for determining the set upper limit value of the assist gradient at the detected vehicle velocity, a low-pass filter for removing a high-frequency component from an output signal of the torque sensor, and assist gradient response phase compensation means for performing phase lead-lag compensation for the output signal of the torque sensor that passes through the low-pass filter in such a manner that a frequency of an end point of the phase lead...]
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino with the teachings of Tamaizumi by taking into account using a control unit to configure the assist gradient (i.e. motor command signal) to provide an upper limit value obtained - 49 - by adding a signal passing through the phase lead signal limiter section to a signal passing through the torque command signal limiter section.  The benefit is to provide better steering power and better handling of the vehicle. 

Regarding claim 9 
5The power steering device as claimed in claim 8, wherein: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]
Shiino does not explicitly teach, 
the motor command signal limiter section is configured to variably control the upper limit value of the motor command signal according to the vehicle 10speed.  
Tamaizumi, however, teaches 
the motor command signal limiter section is configured to variably control the upper limit value of the motor command signal according to the vehicle 10speed.  [Tamaizumi teaches provide an upper limit value of "assist gradient" (i.e. motor command) according to vehicle speed, as in [0024] In the present invention, it is preferred that an upper limit value is set for the assist gradient that varies according to variation of the steering torque, and the correspondence relationship between the steering torque and the basic assist torque is set such that the set upper limit value of the assist gradient varies according to variation of vehicle velocity, in which there are provided means for detecting the vehicle velocity, means for determining the set upper limit value of the assist gradient at the detected vehicle velocity, a low-pass filter for removing a high-frequency component from an output signal of the torque sensor, and assist gradient response phase compensation means for performing phase lead-lag compensation for the output signal of the torque sensor that passes through the low-pass filter in such a manner that a frequency of an end point of the phase lead...]
Shiino with the teachings of Tamaizumi by taking into account how to change steering torque according to the vehicle 10speed.  The benefit is to provide better steering power and better handling of the vehicle. 

Regarding claim 10
The power steering device as claimed in claim 1, wherein: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...] 
Shiino does not explicitly teach, 
the control unit has a steering velocity signal 15receiving section configured to receive a signal of a steering velocity, and 
the torque command signal operating section is configured to calculate the torque command signal so that when a rate of increase of the steering 20velocity is less than a predetermined value or when a rate of increase of the steering torque is less than a predetermined value, the steering force provided to the steering mechanism by the electric motor is smaller than the steering force 25provided to the steering mechanism by the power cylinder.  
Tamaizumi, however, teaches 
the control unit has a steering velocity signal 15receiving section configured to receive a signal of a steering velocity, [Tamaizumi teaches in [0060] 24 vehicle velocity sensor; and [0070]...a vehicle velocity sensor 24 that detects vehicle velocity V, ] and 
the torque command signal operating section is configured to calculate the torque command signal so that when a rate of increase of the steering 20velocity is less than a [Tamaizumi teaches determining torque signal when the increase in steering velocity or torque is less than a value.  An assist gradient is a rate of change of the basic assist torque to the steering torque; as in [0016] As a result, in a frequency response characteristic that is represented by the frequency of disturbance torque inputted into the steering system from the ground surface via the wheels and the gain of the steering torque to the disturbance torque, the correspondence relationship between the change rate corresponding value and the motor output correction value can be set such that the gain is decreased at a resonance frequency by the correction of the output of the motor. Therefore, the output of the motor for generating the steering assist power is corrected according to a value that is in direct correlation with the rate of change of the steering torque, and the gain of the steering torque to the disturbance torque is decreased at the resonance frequency, whereby the effect of disturbance on the steering operation can be reduced.]
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino with the teachings of Tamaizumi by taking into account how to detect the steering velocity and calculate the torque when a rate of increase of the steering 20velocity is less than a predetermined value or when a rate of increase of the steering torque is less than a predetermined value, The benefit is to provide better steering power and better handling of the vehicle. 

Regarding claim 11
[Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]
Shiino does not explicitly teach, 
the control unit is configured to start the drive control of the electric motor when the steering torque is equal to or greater than a steering start torque that is a predetermined value, and  
5the power cylinder is configured to start to provide the steering force to the steering mechanism in a region in which the steering torque is smaller than the steering start torque.  
Tamaizumi, however, teaches 
the control unit is configured to start the drive control of the electric motor when the steering torque is equal to or greater than a steering start torque that is a predetermined value, [Tamaizumi teaches equal to or higher than a set value T1, as in [0075]...In the present embodiment, when the absolute value of the steering torque T is equal to or higher than a set value T1, the assist gradient R takes the set upper limit value Ro, and this set upper limit value Ro increases as the vehicle velocity V decreases. The correspondence relationship between the steering torque T and the basic assist torque To is regarded to be stored by storing the correspondence relationship between the steering torque T and the basic assist current io and the correspondence relationship between the vehicle velocity V and the basic vehicle velocity gain Gv as abovementioned. The controller 20 determines the assist gradient R corresponding to the detected steering torque T and the detected vehicle velocity V.] and  
5the power cylinder is configured to start to provide the steering force to the steering [Tamaizumi teaches when steering torque is smaller than a value, provide steering force of a range, as in [0017] Moreover, the correction amount of the output of the motor varies according to the assist gradient gain, and the assist gradient gain is larger than zero when the assist gradient is equal to or less than the set value. As a result, in a range in which the assist gradient is small because of straight traveling or small steering angle and the effect of disturbance is easily applied, the correction amount of the output of the motor is secured, ]
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino with the teachings of Tamaizumi by taking into account how to use a filter to generate the phase lead signal.  The benefit is to provide better steering power and better handling of the vehicle. 

10 Regarding claim 12 
The power steering device as claimed in claim 1, wherein: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...] 
Shiino does not explicitly teach, 
the torque command signal operating section is configured to calculate the torque command signal so that a rotation angle of the electric motor 15becomes a target angle, and in a steering wheel-holding state in which a steering velocity is equal to or less than a predetermined value, decrease-correct the torque command signal.  
Tamaizumi, however, teaches 
[Tamaizumi teaches setting a rotation angle and when steering speed is less than value, decrease torque, as in [0017] Moreover, the correction amount of the output of the motor varies according to the assist gradient gain, and the assist gradient gain is larger than zero when the assist gradient is equal to or less than the set value. As a result, in a range in which the assist gradient is small because of straight traveling or small steering angle and the effect of disturbance is easily applied, the correction amount of the output of the motor is secured, and the motor is controlled so that the gain of the steering torque to the disturbance torque is decreased at a resonance frequency,]
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino with the teachings of Tamaizumi by taking into account how to use correct the torque by holding the wheel static when the steering velocity is equal to or less than a predetermined value.  The benefit is to provide better steering power and better handling of the vehicle. 

20 Regarding claim 13
The power steering device as claimed in claim 12, wherein: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]  
Shiino does not explicitly teach, 

the torque command signal operating section is configured to, in the steering wheel-holding state in which the steering velocity is equal to or less than the predetermined value, - 51 - decrease-correct the torque command signal by an amount of the difference.  
Tamaizumi, however, teaches 
a difference of the steering force by the power cylinder occurs between a variation when the steering torque increases and a variation when 25the steering torque decreases, [Tamaizumi teaches steering force of the power cylinder occurs when steering torque change, gain (i.e. difference) of the steering force, as in [0009]...Therefore, the output of the motor for generating the steering assist power is corrected according to a value that is in direct correlation with the angular acceleration of rotation of the steering wheel or the motor, and the gain of the steering torque to the steering angle of the steering wheel is decreased at least within a steering frequency range in which the steering wheel is steered by a person. Thus, the responsiveness of the output of the motor for generating the steering assist power to the steering operation can be improved, and the steering torque can be reduced by rapidly performing the assist of the steering operation.] and 
the torque command signal operating section is configured to, in the steering wheel-holding state in which the steering velocity is equal to or less than the predetermined value, - 51 - decrease-correct the torque command signal by an amount of the difference.  [Tamaizumi teaches [0017] Moreover, the correction amount of the output of the motor varies according to the assist gradient gain, and the assist gradient gain is larger than zero when the assist gradient is equal to or less than the set value.]
Shiino with the teachings of Tamaizumi by taking into account how to vary steering force when steering torque change and decrease steering torque when the steering velocity is equal to or less than the predetermined value.  The benefit is to provide better steering power and better handling of the vehicle. 

Regarding claim 14
The power steering device as claimed in claim 1, 5wherein: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]  
Shiino does not explicitly teach
the torque command signal operating section is configured to, when a steering velocity is greater than a steering velocity upper limit value calculated on the basis of the vehicle speed, 10decrease-correct the torque command signal. 
Tamaizumi, however, teaches 
the torque command signal operating section is configured to, when a steering velocity is greater than a steering velocity upper limit value calculated on the basis of the vehicle speed, 10decrease-correct the torque command signal.  [Tamaizumi teaches when a steering speed is greater than an upper limit, reduce torque, as in [0024] In the present invention, it is preferred that an upper limit value is set for the assist gradient that varies according to variation of the steering torque, and the correspondence relationship between the steering torque and the basic assist torque is set such that the set upper limit value of the assist gradient varies according to variation of vehicle velocity, in which there are provided means for detecting the vehicle velocity, means for determining the set upper limit value of the assist gradient at the detected vehicle velocity; and further in [0025] As a result, as the assist gradient decreases according to increase of the vehicle velocity, the phase margin in the open-loop control system characteristic of the output to input of the torque sensor increases, so that the stability of the control system improves. Further, when the vehicle velocity increases, the set upper limit value of the assist gain decreases and the detected steering torque corresponding to the basic assist torque increases relatively to the torque input into the torque sensor; and further in [0075] A product of the basic assist current io and the basic vehicle velocity gain Gv corresponds to the basic assist torque. For example, as shown in FIG. 4, if the vehicle velocity V is constant, the absolute value of the basic assist torque To increases up to a set upper limit value as the absolute value of the steering torque T increases, and an assist gradient R (=dTo/dT) that is a rate of change of the basic assist torque To the steering torque T increases up to a set upper limit value Ro.]
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino with the teachings of Tamaizumi by taking into account how to decrease torque when a steering velocity is greater than a steering velocity upper limit value calculated on the basis of the vehicle speed. The benefit is to provide better steering power and better handling of the vehicle. 

Regarding claim 15
The power steering device as claimed in claim 1, wherein: [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]  
Shiino does not explicitly teach, 
the steering force by the power cylinder for the 15steering torque has a single characteristic regardless of a change of the vehicle speed.  
Tamaizumi, however, teaches 
the steering force by the power cylinder for the 15steering torque has a single characteristic regardless of a change of the vehicle speed.  [Tamaizumi teaches two embodiments where a  characteristic is similar (in the second embodiments) (i.e. regardless of a change of vehicle speed), as in [0090] Other features are similar to the first embodiment, the correction current i1 is determined by multiplying the correction basic current ia by the assist gradient gain Gaa and the correction vehicle velocity gain Gva, and the target drive current i* of the motor 10 is determined by multiplying the sum of the correction current i1 and the basic assist current io by the basic vehicle velocity gain Gv, whereby the correction amount of the output of the motor 10 is varied according to the variation of the assist gradient R. As a result, the electric power steering apparatus of the second embodiment is able to have functions and effects identical to those of the first embodiment. For example, a characteristic similar to that shown in FIG. 6 in the first embodiment can be obtained, and responsiveness to the steering operation can be improved,]
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino with the teachings of Tamaizumi by taking into account how to have a steering torque to keep a single characteristic regardless of a change of the vehicle speed. The benefit is to provide better steering power and better handling of the vehicle. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shiino further in view of KIM (US 20140074355 A1, hereafter referred to as KIM). 
Regarding claim 16
The power steering device as claimed in claim 1, wherein:  [Shiino teaches power steering apparatus as in [0003] It is conceivable to modify the dual pinion type power steering apparatus by connecting an additional electric motor to the first pinion shaft...]  
20the input shaft has a first input shaft connected to the steering wheel and a second input shaft connected to the first input shaft through a torque sensor torsion bar that is different from the torsion bar, [Shiino teaches FIG. 2, shows input shaft 3a connected to the steering wheel and a second input shaft 3b connected to the 3a through a torque sensor torsion 6, rather than a torsion bar.]
25the torque sensor detects the steering torque according to a torsion amount of the torque sensor torsion bar, [Shiino teaches as in [0021] The torque sensor 6 detects the direction and magnitude of torque (steering force) applied to the steering wheel 1. In the first embodiment, the torque sensor 6 is mounted on the pinion shaft 5 so as to surround an outer periphery of the joint between the steering shaft 3 and the pinion shaft 5 and is configured to detect a rotation direction and torque of the steering shaft 3 and determine the steering direction and torque of the steering wheel 1 based on the detected rotation direction and torque of the steering shaft 3.; and further teaches sensor torsion bar, as in [0035] ... As shown in FIG. 2,… The steering shaft 3a and the steering column 3b are coupled together via a torsion bar.; and further teaches steering torque sensor, as in [0036] The torque sensor 6 is disposed on the steering column 3b so as to surround an outer periphery of the joint between the steering shaft 3a and the steering column 3b.] and 
Shiino does not explicitly teach, 
a rigidity of the torque sensor torsion bar is set to be equal to or greater than a rigidity of the 30 torsion bar.
KIM, however, teaches 
a rigidity of the torque sensor torsion bar is set to be equal to or greater than a rigidity of the torsion bar.  [KIM teaches in [0044]...When the rigidity of the first torsion bar 320 is designed to be greater than the rigidity of the second torsion bar 520, the control unit 700 increases the steering power that is generated by the hydraulic mechanism 560 to the maximum when the vehicle runs at the low speed in order to remove the influence of the hydraulic pressure but controls both the powers of the MDPS motor 360 and the hydraulic mechanism 560 when the vehicle runs at the high speed.]
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Shiino with the teachings of KIM by taking into account how to set the rigidity of the torque sensor torsion bar to be equal to or greater than a rigidity of the torsion bar. The benefit is to provide better steering power and better handling of the vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J WALLACE/Primary Examiner, Art Unit 3665